THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.

SEMOTUS SOLUTIONS, INC.

COMMON STOCK PURCHASE WARRANT

1. Issuance; Certain Definitions. In consideration of good and valuable
consideration, the receipt of which is hereby acknowledged by SEMOTUS SOLUTIONS,
INC., a Nevada corporation (the "Company"), _________________ or registered
assigns (the "Holder") is hereby granted the right to purchase at any time until
5:00 P.M., New York City time, on January 14, 2009 (the "Expiration Date"),
_____________________ (__________) fully paid and nonassessable shares of the
Company's Common Stock, $0.01 par value per share (the "Common Stock"), at an
initial exercise price per share (the "Exercise Price") of $0.8625 per share,
subject to further adjustment as set forth herein.

2. Exercise of Warrants.

(a) This Warrant is exercisable in whole or in part at any time and from time to
time. Such exercise shall be effectuated by submitting to the Company (either by
delivery to the Company or by facsimile transmission as provided in Section 8
hereof) a completed and duly executed Notice of Exercise (substantially in the
form attached to this Warrant) as provided in this paragraph. The date such
Notice of Exercise is faxed to the Company shall be the "Exercise Date",
provided that the Holder of this Warrant tenders this Warrant Certificate and
appropriate payment of the aggregate Exercise Price to the Company within five
(5) business days thereafter. The Notice of Exercise shall be executed by the
Holder of this Warrant and shall indicate the number of shares then being
purchased pursuant to such exercise. Upon surrender of this Warrant Certificate,
together with appropriate payment of the aggregate Exercise Price for the shares
of Common Stock purchased, the Holder shall be entitled to receive a certificate
or certificates for the shares of Common Stock so purchased.

(b) The Exercise Price per share of Common Stock for the shares then being
exercised shall be payable in cash or by certified or official bank check.

(c) The Holder shall be deemed to be the holder of the shares issuable to it in
accordance with the provisions of this Section 2 on the Exercise Date, provided
that the holder complies with all the delivery requirements of Section 2.

3. Reservation of Shares. The Company hereby agrees that at all times during the
term of this Warrant there shall be reserved for issuance upon exercise of this
Warrant such number of shares of its Common Stock as shall be required for
issuance upon exercise of this Warrant (the "Warrant Shares").

4. Mutilation or Loss of Warrant. Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this
Warrant, and (in the case of loss, theft or destruction) receipt of reasonably
satisfactory indemnification, and (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will execute and deliver a new Warrant
of like tenor and date and any such lost, stolen, destroyed or mutilated Warrant
shall thereupon become void.

5. Rights of the Holder. The Holder shall not, by virtue hereof, be entitled to
any rights of a stockholder in the Company, either at law or equity, and the
rights of the Holder are limited to those expressed in this Warrant and are not
enforceable against the Company except to the extent set forth herein.

6. Protection Against Dilution and Other Adjustments.

6.1 Adjustment Mechanism. If an adjustment of the Exercise Price is required
pursuant to this Section 6, the Holder shall be entitled to purchase such number
of additional shares of Common Stock as will cause (i) the total number of
shares of Common Stock Holder is entitled to purchase pursuant to this Warrant,
multiplied by (ii) the adjusted Exercise Price per share, to equal (iii) the
dollar amount of the total number of shares of Common Stock Holder is entitled
to purchase before adjustment multiplied by the total Exercise Price immediately
before adjustment.

6.2 Capital Adjustments. In case of any stock split or reverse stock split,
stock dividend, reclassification of the Common Stock, recapitalization, merger
or consolidation, or like capital adjustment affecting the Common Stock of the
Company prior to the exercise of this Warrant or its applicable portion, the
provisions of this Section 6 shall be applied as if such capital adjustment
event had occurred immediately prior to the exercise date of this Warrant and
the original Exercise Price had been fairly allocated to the stock resulting
from such capital adjustment; and in other respects the provisions of this
Section shall be applied in a fair, equitable and reasonable manner so as to
give effect, as nearly as may be, to the purposes hereof.

6.3 Spin Off. If, for any reason, prior to the exercise of this Warrant in full,
the Company spins off or otherwise divests itself of a part of its business or
operations or disposes all or of a part of its assets in a transaction (the
"Spin Off") in which the Company does not receive compensation for such
business, operations or assets, but causes securities of another entity to be
issued to security holders of the Company, then the Company shall notify the
Holder at least thirty (30) days prior to the record date with respect to such
Spin-Off.

7. Transfer to Comply with the Securities Act; Registration Rights.

7.1 Transfer. This Warrant has not been registered under the Securities Act of
1933, as amended, (the "Act") and has been issued to the Holder for investment
and not with a view to the distribution of either the Warrant or the Warrant
Shares. Except for transfers to officers, employees and affiliates of the
Holder, neither this Warrant nor any of the Warrant Shares or any other security
issued or issuable upon exercise of this Warrant may be sold, transferred,
pledged or hypothecated in the absence of an effective registration statement
under the Act relating to such security or an opinion of counsel satisfactory to
the Company that registration is not required under the Act. Each certificate
for the Warrant, the Warrant Shares and any other security issued or issuable
upon exercise of this Warrant shall contain a legend on the face thereof, in
form and substance satisfactory to counsel for the Company, setting forth the
restrictions on transfer contained in this Section.

7.2 Registration Rights. (a) Reference is made to the Registration Rights
Agreement. The Company's obligations under the Registration Rights Agreement and
the other terms and conditions thereof with respect to the Warrant Shares,
including, but not necessarily limited to, the Company's commitment to file a
registration statement including the Warrant Shares, to have the registration of
the Warrant Shares completed and effective, and to maintain such registration,
are incorporated herein by reference.

(b) In addition to the registration rights referred to in the preceding
provisions of Section 7.2(a), effective after the expiration of the
effectiveness of the Registration Statement as contemplated by the Registration
Rights Agreement, the Holder shall have piggy-back registration rights with
respect to the Warrant Shares then held by the Holder or then subject to
issuance upon exercise of this Warrant (collectively, the "Remaining Warrant
Shares"), subject to the conditions set forth below. If, at any time after the
Registration Statement has ceased to be effective, the Company participates
(whether voluntarily or by reason of an obligation to a third party) in the
registration of any shares of the Company's stock (other than a registration on
Form S-8 or on Form S-4), the Company shall give written notice thereof to the
Holder and the Holder shall have the right, exercisable within ten (10) business
days after receipt of such notice, to demand inclusion of all or a portion of
the Holder's Remaining Warrant Shares in such registration statement. If the
Holder exercises such election, the Remaining Warrant Shares so designated shall
be included in the registration statement at no cost or expense to the Holder
(other than any costs or commissions which would be borne by the Holder under
the terms of the Registration Rights Agreement); provided, however, that if
there is a managing underwriter of the offering of shares referred to in the
registration statement and such managing underwriter advises the Company in
writing that the number of shares proposed to be included in the offering will
have an adverse effect on its ability to successfully conclude the offering and,
as a result, the number of shares to be included in the offering is to be
reduced, the number of Remaining Warrant Shares of the Holder which were to be
included in the registration (before such reduction) will be reduced pro rata
with the number of shares included for all other parties whose shares are being
registered. The Holder's rights under this Section 7 shall expire at such time
as the Holder can sell all of the Remaining Warrant Shares under Rule 144
without volume or other restrictions or limit.

8. Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, telegraphed, sent by
facsimile transmission or sent by certified, registered or express mail, postage
pre-paid. Any such notice shall be deemed given when so delivered personally,
telegraphed, telexed or sent by facsimile transmission, or, if mailed, four days
after the date of deposit in the United States mails, as follows:

(i) if to the Company, to:

SEMOTUS SOLUTIONS, INC.

16400 Lark Avenue, Suite 230

Los Gatos, CA 95032

Attn: Legal Counsel

Telephone No.: (408) 358-7100

Telecopier No.: (408) 358-7110

with a copy to:

Clark, Wilson

800 - 885 West Georgia Street

Vancouver, BC V6C 3H1

Attn.: Virgil Hlus

Phone: (604) 891-7707

Fax: (604) 687-6314

 

(ii) if to the Holder, to:

[investor name]

[investor address]

Attn:

with a copy to:

Name; Address

Attn:

Telephone No.

Telecopier No.

Any party may give notice in accordance with this Section to the other parties
designate to another address or person for receipt of notices hereunder.

9. Supplements and Amendments; Whole Agreement. This Warrant may be amended or
supplemented only by an instrument in writing signed by the parties hereto. This
Warrant contains the full understanding of the parties with respect to the
subject matter hereof and thereof and there are no representations, warranties,
agreements or understandings other than expressly contained herein and therein.

10. Governing Law. This Warrant shall be deemed to be a contract made under the
laws of the State of New York for contracts to be wholly performed in such State
and without giving effect to the principles thereof regarding the conflict of
laws. Each of the parties consents to the jurisdiction of the federal courts
whose districts encompass any part of the State of New York, New York County in
connection with any dispute arising under this Warrant and hereby waives, to the
maximum extent permitted by law, any objection, including any objection based on
forum non conveniens, to the bringing of any such proceeding in such
jurisdictions.

11. Jury Trial Waiver. The Company and the Holder hereby waive a trial by jury
in any action, proceeding or counterclaim brought by either of the parties
hereto against the other in respect of any matter arising out or in connection
with this Warrant.

12. Counterparts. This Warrant may be executed in any number of counterparts and
each of such counterparts shall for all purposes be deemed to be an original,
and all such counterparts shall together constitute but one and the same
instrument.

13. Descriptive Headings. Descriptive headings of the several Sections of this
Warrant are inserted for convenience only and shall not control or affect the
meaning or construction of any of the provisions hereof.

IN WITNESS WHEREOF, the Company has executed this Warrant as of the _____ day of
January, 2004.

SEMOTUS SOLUTIONS, INC.



By:

Name:
Title:





NOTICE OF EXERCISE OF WARRANT

The undersigned hereby irrevocably elects to exercise the right, represented by
the Warrant Certificate dated as of ______________, ______, to purchase
_____________ shares of the Common Stock, $0.01 par value, of SEMOTUS SOLUTIONS,
INC., and tenders herewith payment in accordance with Section 1 of said Common
Stock Purchase Warrant.

CASH: $_____________ = (Exercise Price x Exercise Shares)

Payment is being made by:

enclosed check

wire transfer

other

Please deliver the stock certificate to:

Dated:

[Name of Holder]

By:





